 




EXHIBIT 10.1







COMMERCIAL LEASE AGREEMENT




Between




CAMTON, LLC




Landlord




And




BASANITE INDUSTRIES, LLC




Tenant














--------------------------------------------------------------------------------

 




TABLE OF CONTENTS







 

Page

 

 

 

 

ARTICLE 1 BASIC LEASE TERMS

5

1.01  Lease and Premises

5

1.02  Rent Commencement Date

5

1.03  Term

5

1.04  Base Rent for the Leased Premises

5

1.05  Tenant Improvements

6

1.06  Addresses

6

1.07  Permitted Use

6

1.08  Security Deposit

6

 

 

ARTICLE 2 RENT

7

2.01  Base Rent

7

2.02  Intentionally Deleted

7

2.03  Operating Expenses

7

2.04  Late Payment Charge; Interest

7

2.05  Holding Over

8

 

 

ARTICLE 3 OCCUPANCY AND USE

8

3.01  Use

8

3.02  Signs

8

3.03  Compliance with Laws, Rules and Regulations

8

3.04  Warranty of Possession and Quiet Enjoyment

9

3.05  Inspection

9

3.06  Hazardous Waste

9

3.07  Parking and Road Use

10

3.08  Permits

10

 

 

ARTICLE 4 UTILITIES AND SERVICE

11

4.01  Building Services

11

4.02  Telecommunications

11

4.03  Security Service

11

 

 

ARTICLE 5 REPAIRS AND MAINTENANCE

11

5.01  Existing Conditions

11

5.02  Tenant Repairs and Maintenance

11

5.03  Maintenance Contract

12

5.04  Condition of Leased Premises

12

 

 

ARTICLE 6 ALTERATIONS AND IMPROVEMENTS

12

6.01  Tenant Improvements

12








2




--------------------------------------------------------------------------------

 







6.02  Tenant Alterations

13

6.03  Liens

13

 

 

ARTICLE 7 CASUALTY AND INSURANCE

13

7.01  Repair

13

7.02  Tenant’s Insurance

14

7.03  Hold Harmless

15

7.04  Waiver of Claims, Subrogation

15

 

 

ARTICLE 8 CONDEMNATION

16

8.01  Substantial Taking

16

8.02  Partial Taking

16

8.03  Separate Award

16

8.04  Lender Requirements

16

 

 

ARTICLE 9 ASSIGNMENT OR SUBLEASE

17

9.01  Landlord Assignment

17

9.02  Tenant Assignment

17

9.03  Conditions of Assignment

17

9.04  Subordination

18

9.05  Estoppel Certificates

18

 

 

ARTICLE 10 DEFAULT AND REMEDIES

19

10.01  Default by Tenant

19

10.02  Remedies for Tenant’s Default

19

10.03  Landlord’s Default

20

 

 

ARTICLE 11 RENEWAL OPTION / EARLY TERMINATION

21

11.01 Renewal Option

21

 

 

ARTICLE 12 MISCELLANEOUS

22

12.01  Waiver

22

12.02  Act of God or Force Majeure

22

12.03  Successors

22

12.04  Notice

22

12.05  Representations, Warranties and Covenants of Tenant

23

12.06  Severability

23

12.07  Survival

23

12.08  No Recordation

23

12.09  Counterparts

23

12.10  Governing Law

23

12.11  Broker

24

12.12  No Publication

24

12.13  Time of Essence

24

12.14  Exhibits

24








3




--------------------------------------------------------------------------------

 







12.15  Entire Agreement

24

12.16  Amendment

24

12.17  Waiver of Jury Trial

24

12.18  Construction

24

12.19  Submission

25

12.20  Captions

25

12.21  Prevailing Party

25

12.22  Effective Date

25

12.23  Not a Security Arrangement

25

12.24  Right of First Refusal

25




EXHIBITS LIST




Exhibit A – Leased Premises Exhibit B – Real Property

Exhibit C – Tenant Improvements

Exhibit D – Subordination, Non-Disturbance and Attornment Agreement Exhibit E –
Excluded Parking

















4




--------------------------------------------------------------------------------

 




COMMERCIAL LEASE AGREEMENT




A PORTION OF 2041 NW 15th Avenue, Pompano Beach, FL 33069




THIS COMMERCIAL LEASE AGREEMENT (“Lease”) is entered into by and between CAMTON,
LLC, a Florida limited liability company (“Landlord”) and BASANITE INDUSTRIES,
LLC, a Delaware limited liability company (“Tenant”), as of the 18th day of
January, 2019 ("Effective Date").




ARTICLE 1
BASIC LEASE TERMS




1.01 

Lease and Premises. In consideration of the rents, terms, provisions and
covenants of this Lease, Landlord hereby leases, lets and demises to the Tenant
the following described premises (“Leased Premises”) as shown on Exhibit A
attached hereto, which is located on land in Broward County, Florida and more
fully described on Exhibit B attached hereto), for the Term specified herein,
all upon and subject to the terms and conditions set forth herein.




“Leased Premises” Square Footage: 

25,740 +/- square feet

“Leased Premises” (address): 

2041 NW 15th Avenue, Pompano

 

Beach, FL 33069




The Lease Premises shall include all rights and privileges appurtenant to the
Real Property as are necessary and convenient to the operation of Tenant's
business thereon.




1.02 

Rent Commencement Date. The Rent Commencement Date is April 1, 2019.




1.03 

Term. The term (the “Term”) of this Lease shall commence on January 15, 2019
(the “Commencement Date”) and terminate Five (5) years, Two (2) months and
Seventeen (17) days from said date (the “Termination Date”). (See Article 11
regarding Tenant’s Renewal Option).




1.04 

Base Rent for the Leased Premises. The Base Rent Shall be payable as follows:




Time Period:

Monthly Base Rent:

April 1, 2019 – March 31, 2021

$23,595.00

April 1, 2021 – March 31, 2022

$24,302.85

April 1, 2022 – March 31, 2023

$25,031.93

April 1, 2023 – March 31, 2024

$25,782.89




















5




--------------------------------------------------------------------------------

 




1.05 

Tenant Improvements. The Tenant Improvements to be provided by the Landlord are
addressed in Section 5.01.




1.06 

Addresses.




Landlord’s Address:

 

Tenant’s Address:

 

 

 

CAMTON, LLC

 

BASANITE INDUSTRIES LLC

1420 SW 28th Avenue 

 

 

Pompano Beach, FL 33069 

 

 

Attn.: Dave Sexton, Jr. 

 

 




With a copy to:




Joseph M. Balocco, Jr., P.A.

Attention: Joseph M. Balocco, Jr., Esq.

4332 East Tradewinds Avenue

Lauderdale By-The-Sea, FL 33308




1.07 

Permitted Use. Tenant shall use the Leased Premises for office use and general
warehousing.




1.08 

Security Deposit. Tenant shall place on deposit with Landlord the sum of Fifty
Thousand and 00/100 ($50,000.00) Dollars to remain on deposit with Landlord
during the Term of this Lease as security for the payment of rent and the full
and faithful performance by Tenant of the covenants and conditions of this Lease
(the “Security Deposit”). Upon yielding of the Leased Premises at the
termination of this Lease and provided no default has occurred, said sum shall
be returned to the Tenant. It is understood that Landlord shall always have the
right to apply said deposit, or portion thereof, to the curing of any default
that may exist. Should Landlord convey its interest under this Lease, the
Security deposit, or the part or portion thereof not previously applied, shall
be turned over to Landlord’s grantees or assignees; and Tenant hereby releases
Landlord from any liability with respect to the Security Deposit and Tenant
agrees it will not assign, pledge, mortgage or otherwise hypothecate its
interest in the Security Deposit. It is agreed that the sum is not made in
payment of rent but is paid solely as security by Tenant for the full and
faithful performance of the obligations and terms of the Lease. Should the
entire Security Deposit, or any portion thereof, be appropriated and applied by
Landlord for the payment of overdue rent or other sums due and payable to
Landlord by Tenant, then Tenant shall, upon written demand by Landlord, remit to
Tenant a sufficient amount in cash to restore the Security Deposit to the
original sum deposited, and Tenant’s failure to do so within ten (10) days after
receipt of such demand shall constitute a default of this Lease.








6




--------------------------------------------------------------------------------

 




ARTICLE 2
RENT




2.01 

Base Rent. Tenant agrees to pay monthly as Base Rent during the Term without
notice, demand, deduction, counter-claim, set-off or abatement, the sum of money
set forth in Section 1.04 of this Lease, together with all applicable Florida
(and local, if any) sales tax thereon. Tenant shall pay the first such monthly
installment of Base Rent on or before April 1, 2019 for the first month’s Base
Rent and a like monthly installment shall be due on the first (1st) day of each
month during the Term of this Lease; provided, if the Rent Commencement Date is
a date other than the first day of a calendar month, the Base Rent and
Additional Rent set forth above will be prorated for the first calendar month
that such amounts are due respectively, and the Base Rent for the next
succeeding month shall be credited with any overpayment portion of the first
month’s Base Rent prepayment. No payment by Tenant or receipt by Landlord of a
lesser amount than the amount of Base Rent due will be deemed to be other than
on account of the earliest past due installment of Base Rent required to be paid
hereunder. Tenant agrees that no endorsement or statement on any check or in any
letter accompanying any check or payment of Base Rent constitutes an accord and
satisfaction and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of Base Rent then due or to pursue any
remedy available under this Lease, at law or in equity. In consideration for
the  Tenant Improvements to be completed by Tenant pursuant to Section 5.01
hereof the Landlord shall abate the Base Rent for months 2,5 and 8 of the Term.




For purposes of this Lease, (i) “Additional Rent” shall include, to the extent
that such items are paid by Tenant to Landlord, all other amounts due Landlord
from Tenant pursuant to the terms of this Lease, and (ii) “Rent” shall mean,
collectively, Base Rent and Additional Rent (plus all Florida (and local, if
any) sales tax due thereon).




2.02

Taxes. Intentionally Deleted.




2.03 

Operating Expenses. Tenant at its expense shall pay and be responsible for any
and all costs arising out of or relating to the maintenance, operation, repair,
replacement and administration of the Leased Premises, including, without
limitation, (i) the cost of security, janitorial, garbage removal and trash
removal services, and (ii) the cost of all fuel, water, electricity, telephone
and any other utilities used at the Leased Premises (and the cost of setting up
connections thereto).




2.04 

Late Payment Charge; Interest. Other remedies for nonpayment of Base Rent and
Additional Rent notwithstanding, if the monthly Base Rent or other payments due
hereunder are not in Landlord’s possession on or before the tenth (10th) day of
the month for which such amounts are due, such amount shall bear interest at the
rate of one percent (1.0%) per month until paid, and Landlord shall be entitled
to assess a late charge against Tenant in an amount equal to five percent (5%)
of the payment due. In addition, Landlord is entitled to charge One Hundred
Dollars ($100.00) for each check or payment which is not honored by Tenant’s
bank, which charge shall be in addition to any other amounts owed under this
Lease. Upon receipt of written notification by Landlord of any payment due not
being








7




--------------------------------------------------------------------------------

 




received by Landlord, Tenant shall (1) provide reasonable evidence of payment
having been made, and (2) issue a replacement payment to be delivered by
overnight courier.




2.05 

Holding Over. If Tenant does not vacate the Leased Premises upon the expiration
or termination of this Lease without first obtaining the written consent of
Landlord to remain in the Leased Premises, such holding over shall constitute,
and be construed as, at Landlord's option, a month to month tenancy or a tenancy
at sufferance at a daily rental equal to one-thirtieth (1/30th) of an amount
equal to, in addition to Additional Rent, One Hundred Fifty Percent (150%) of
the Base Rent being paid by Tenant immediately prior to the expiration or
termination of the Lease, and all other terms and provisions of this Lease shall
apply during such holdover period. During such holdover period, Tenant agrees to
vacate and deliver the Leased Premises to Landlord within twenty (20) days of
Tenant’s receipt of written notice from Landlord to vacate. Tenant agrees to pay
the rental payable during the holdover period to Landlord on demand.  No holding
over by Tenant without the consent of Landlord will operate  to extend the Term.




ARTICLE 3
OCCUPANCY AND USE




3.01 

Use. The Leased Premises shall be used and occupied only for the  purpose set
forth in Section 1.07, unless otherwise agreed upon in a written agreement
signed by Landlord Tenant shall occupy the Leased Premises, conduct its business
and control its agents, employees, invitees and visitors in such a manner as is
lawful, reputable, will not create a nuisance, interfere with Building
operations, or affect the structural integrity or design capabilities of the
Building. Tenant shall not conduct any auction, liquidation or going out of
business sale. Tenant shall neither permit any waste on the Leased Premises nor
allow the  Leased Premises to be used in any way which would be hazardous on
account of fire.




3.02 

Signs. Tenant shall have the right to place its name and corporate logo on the
Building. Tenant’s signage rights shall be transferable to an approved assignee
or sub Tenant. All costs associated with fabrication, installation, permitting,
maintaining and eventual removal of said signage shall be the responsibility of
Tenant. Such signage must conform to all  applicable governmental rules
(including City of Pompano Beach), laws and regulations. The signage rights
provided for herein are non-exclusive in nature and may be modified as
reasonably required by Landlord to accommodate the signage of other tenants.




3.03 

Compliance with Laws, Rules and Regulations. Tenant, at Tenant’s sole cost and
expense, shall comply with all laws, ordinances, orders, rules and regulations
now in effect or enacted subsequent to the date hereof by state, federal,
municipal or other agencies or bodies having jurisdiction over Tenant
(collectively, “Legal Requirements”). Landlord is entitled, at all times, when
reasonably necessary, to create, change and/or amend rules and regulations to
govern the Building in any reasonable manner as Landlord deems advisable for the
safety, care, cleanliness, preservation of good order and operation or use of
the Leased Premises or Building. All such changes and amendments to the Rules
and Regulations must be in writing and sent to Tenant at the Leased Premises and
at the notice addresses provided in this Lease. In








8




--------------------------------------------------------------------------------

 




the event of a conflict between the provisions of the Rules and Regulations
provided by Landlord and the provisions of this Lease, the terms of this Lease
shall control.




3.04 

Warranty of Possession and Quiet Enjoyment. Landlord warrants that  it has the
right and authority to execute this Lease, and Tenant, upon compliance with the
terms, conditions, covenants and agreements contained in this Lease, will be
entitled to possession of the Leased Premises during the Term as well as any
extension or renewal thereof. Provided Tenant complies with the covenants and
conditions in this Lease, Tenant shall have peaceful and quiet enjoyment of the
Leased Premises against any person claiming by, through or under Landlord or
otherwise.




3.05 

Inspection. Upon reasonable advance notice, Landlord or its authorized agents
may enter the Leased Premises during normal business hours to inspect the same
to determine Tenant’s compliance with the terms hereof; to supply any other
service to be provided by Landlord; to show the Leased Premises to prospective
purchasers, tenants or mortgagees; to alter, improve or repair the Leased
Premises or any other portion of the Building (including but not limited to the
upgrading of electrical systems servicing the West portion of the Building of
which the Leased Premises is a part) or for any other purpose Landlord deems
reasonably necessary; provided such activities by Landlord do not unreasonably
interfere with Tenant's use of the Leased Premises or the operation of its
business in the Leased Premises. Tenant shall not change Landlord’s lock system
or in any other manner prohibit Landlord from entering the Leased Premises.
Landlord is entitled to use any and all means which Landlord may deem  proper to
open any door in an emergency without liability therefor. During the final one
hundred eighty (180) days of the Term, Landlord or its authorized agents have
the right to erect or maintain on or about the Leased Premises or the Building
customary signs advertising the Leased Premises for lease.




3.06 

Hazardous Waste. The term “Hazardous Substances,” as used in this Lease means
pollutants, contaminants, toxic or hazardous wastes, or any other substances,
the presence or use of which is regulated, restricted or prohibited by any
federal, state or local law, ordinance or other statute of a governmental or
quasi-governmental authority relating to pollution or protection of the
environment ("Environmental Law"). Tenant hereby agrees that

(i) no activity will be conducted on the Leased Premises that will produce any
Hazardous Substance, except for such activities that are part of the ordinary
course of Tenant’s business activities and of which Landlord has been notified
in writing (the “Permitted Activities”), provided said Permitted Activities are
conducted in accordance with all Environmental Laws and other Legal
Requirements; Tenant shall obtain all required permits and pay all fees and
provide any testing required by any governmental agency; (ii) the Leased
Premises will not be used in any manner for the storage of any Hazardous
Substances except for the temporary storage of such materials that may be used
in the ordinary course of Tenant’s business and of which Landlord has been
notified in writing (the “Permitted Materials”), provided such Permitted
Materials are properly stored in a manner and location meeting all Environmental
Laws and other Legal Requirements; Tenant shall obtain any required permits and
pay any fees and provide any testing required by any governmental agency; (iii)
Tenant will not permit any Hazardous Substances to be brought onto the Leased
Premises, except for the Permitted Materials, and if so brought or found located
thereon, the same must be immediately removed,








9




--------------------------------------------------------------------------------

 




with proper disposal, and all required cleanup procedures must be diligently
undertaken in accordance with all Environmental Laws and other Legal
Requirements. Upon reasonable advance notice, Landlord or Landlord’s
representative shall have the right but not the obligation to enter the Leased
Premises during normal business hours for the purpose of inspection to ensure
compliance with all Environmental Laws. Should it be determined that any
Hazardous Substances, including Permitted Materials, are being improperly
stored, used, or disposed of, or any Permitted Activities are being improperly
conducted, then Tenant shall immediately take such corrective action as required
by all Environmental Laws. Should Tenant fail to take such corrective action
within a reasonable time, and fails or refuses to take such action upon written
notice of Landlord, Landlord is entitled to perform such work and Tenant shall
promptly reimburse Landlord for all costs directly associated with said work. If
at any time during or after the Term, the Leased Premises are found to be
contaminated or if any violation of Environmental Laws shall exist, provided
that Landlord is in possession of reasonably conclusive evidence developed and
produced by an entity recognized as having relevant credentials within the
environmental evaluation industry and provided that Tenant has been provided up
to thirty (30) days to evaluate said evidence and perform its own independent
analysis, Tenant shall diligently institute proper and thorough cleanup and
remediation procedures at Tenant’s sole cost in accordance with all Legal
Requirements. Before taking any action to comply  with Environmental Laws or to
clean up Hazardous Substances contaminating the Leased Premises, Tenant shall
submit to Landlord a plan of action, including all plans and documents required
by any Environmental Law to be submitted to a governmental authority
(collectively a “plan of action”). Such plan of action must be implemented by a
licensed environmental contractor. Unless otherwise required by applicable laws,
before Tenant begins the actions necessary to comply with Environmental Laws or
to clean up contamination from Hazardous Substances, Landlord must (1) approve
the nature, scope and timing of the plan of action, and (2) approve any and all
covenants and agreements to effect the plan of action. If the presence of
Hazardous Substances on the Leased Premises results in contamination of the
Leased Premises or if Tenant breaches that obligations of Tenant stated in this
Section 3.06, then Tenant shall indemnify, defend and hold Landlord harmless for
any and all claims, judgments, damages, penalties, fines, costs, liabilities or
lawsuits which arise as a result thereof during or after the Term.




This Section 3.06 shall survive the termination of this Lease.




3.07 

Parking and Road Use. Tenant is granted the right to use, for the benefit of
Tenant, its employees, customers, invitees and licensees, any and all access
drives, parking spaces and other areas available on the Leased Premises,
provided that such access and parking is utilized in conformance with all
applicable laws and regulations, and further provided that the parking as
depicted on the attached Exhibit E shall be reserved for the use of the
exclusive use of the Landlord or Landlord’s assignees, tenants, guests.




3.08 

Permits. Tenant shall, at its sole cost, be responsible for securing all permits
with respect to the operation of its business and use of the Leased Premises and
will provide copies of such permits from time to time upon the written request
of Landlord.








10




--------------------------------------------------------------------------------

 




ARTICLE 4
UTILITIES AND SERVICE




4.01 

Building Services. Tenant acknowledges that there is currently adequate utility
service connections to the Building and Leased Premises. Tenant shall arrange
for connection to such services and pay directly to the appropriate supplier all
cost of utility services to the Leased Premises, including, but not limited to,
security deposits, taxes, penalties, surcharges or the like, and all charges for
electricity, gas, telephone, water, sanitary and storm sewer service, and
security systems. Until such time as the West portion of the Building of  which
the Leased Premises is a part, is occupied, the Tenant shall be responsible for
the electricity servicing the Building. At such time as the West portion of the
Building of which the Leased Premises is a part becomes occupied, the Landlord
shall cause the electric service to be sub-metered and thereafter the Tenant
shall be solely responsible for the electric service serving the Leased
Premises.




4.02 

Telecommunications. Tenant, at its sole cost, may order and use telephone and
other wired telecommunications services in accordance with rules and
regulations, if any, adopted by Landlord from time to time. Unless Landlord
otherwise requests or consents in writing, Tenant’s telecommunications equipment
must be located in the Leased Premises. Landlord has no obligation to maintain
Tenant’s telecommunications equipment, wiring, or other infrastructure, and if
any such service is interrupted, curtailed, or discontinued, Landlord will have
no obligation or liability to Tenant.




4.03 

Security Service. Tenant acknowledges and agrees that Landlord is not providing
any security services with respect to the Leased Premises or Building and that
Landlord shall not be liable to Tenant for, and Tenant waives any claim against
Landlord with respect to, any loss by theft or any other damage suffered or
incurred by Tenant in connection with any unauthorized entry into the Leased
Premises or Building or any other breach of security with respect to the Leased
Premises or Building. Tenant shall, at all times, secure the Leased Premises to
prevent unlawful or uninvited entry thereon.




ARTICLE 5

REPAIRS AND MAINTENANCE




5.01 

Existing Conditions. Tenant accepts the Leased Premises as of the date hereof in
its AS IS condition (other than the Tenant Improvements, to be constructed by
Landlord pursuant to the list attached hereto as Exhibit C), subject to all
recorded matters, laws, ordinances, and governmental rules, regulations and
orders. The taking of the possession of the Leased Premises by Tenant will be
conclusive evidence that Tenant accepts the Leased Premises, and that the Leased
Premises were in good and satisfactory condition at the time such possession was
so taken, subject to the completion by Tenant of the Tenant Improvements.




5.02 

Tenant Repairs and Maintenance. Tenant shall, at its sole cost and expense,
maintain, repair and replace all parts of the Leased Premises and the related
Building structure in good repair and condition (reasonable wear and tear,
casualty damage and condemnation excepted), including, but not limited to the
roof structure and covering, foundation, surfaces and structural soundness of
exterior walls, fire sprinkler system and piping, windows, window glass, plate
glass, doors, store fronts, floor covering, interior walls, partitions and
finish work, interior side of structural walls, water closets, kitchens,
plumbing systems,








11




--------------------------------------------------------------------------------

 




electrical systems, heating, ventilating and air-conditioning systems, dock
bumpers, levelers, lights, and truck and rail doors. Repairs and replacements
shall be done in a good and workmanlike manner and in accordance with all Legal
Requirements. In addition and notwithstanding any provision of this Lease to the
contrary, the Tenant shall be responsible for the lawn maintenance on the Real
Property. If Tenant fails to maintain, repair or replace promptly as required
herein, and refuses to perform any such work within thirty (30) days after
written notice from Landlord, Landlord may, at its option, perform on Tenant’s
behalf and charge the direct cost of such performance to Tenant as Additional
Rent which shall be due and payable by Tenant within thirty (30) days after
delivery of Landlord’s invoice. All costs under this Section are the total
responsibility of Tenant and do not constitute Operating Expenses under Section
2.03.




Tenant shall be responsible for pest control for the Leased Premises and shall
keep the Leased Premises clean, attractive and free of rubbish and debris.




5.03 

Maintenance Contract. Tenant shall, at its sole cost and expense, during the
Term maintain a quarterly scheduled preventative maintenance/service contract
for the servicing of all heating, ventilation and air conditioning systems and
equipment within or servicing the Leased Premises. The contract must include all
services reasonably suggested by the equipment manufacturer. A copy of the
service contract shall be provided to Landlord within sixty (60) days after the
Commencement Date. In the event the service contract is not provided, then
Landlord shall have the right, but not the obligation, to have the work done and
the cost therefor shall be charged to Tenant as Additional Rent and shall become
payable by Tenant with the payment of the rent next due hereunder.




5.04

Condition of Leased Premises. Tenant shall not allow any damage to be committed
to any portion of the Leased Premises or Building, and at the termination of
this Lease, Tenant shall deliver the Leased Premises to Landlord in the same or
similar condition as existed at the Commencement Date this Lease, ordinary wear
and tear, casualty damage and condemnation excepted. Tenant shall notify
Landlord in writing prior to vacating the Leased Premises and arrange to meet
with Landlord for a joint inspection immediately prior to vacating.




ARTICLE 6
ALTERATIONS AND IMPROVEMENTS




6.01 

Tenant Improvements. Certain improvements to the Leased Premises shall be
performed by Tenant as provided in Section 5.01 above. The improvements to be
made by Tenant shall be completed in a good and workmanlike manner free of liens
and in accordance with all Legal Requirements. Tenant shall defend, indemnify,
and hold Landlord, its agents, officers, directors, employees, and contractors
harmless from and against all claims, loss and liability incurred by Landlord,
its agents, officers, directors, employees, and contractors, in connection with
loss of life, personal injury and/or damage to property suffered by third
persons arising occasioned wholly or in part by any negligent or willful act or
omission of Tenant, its officers, directors, agents, contractors, or employees
in connection with the Tenant Improvements.








12




--------------------------------------------------------------------------------

 




6.02 

Tenant Alterations. Tenant, at its own cost and expense and without Landlord’s
prior approval, may erect such shelves, bins, machinery, trade fixtures and
other free- standing structures (collectively “Trade Fixtures”) in the ordinary
course of its business provided that such items do not alter the basic character
of the Leased Premises, do not overload or damage the Leased Premises, may be
removed without injury to the Leased Premises, and the construction, erection,
and installation thereof complies with all Legal Requirements. Upon expiration
or earlier termination or this Lease, Tenant shall remove its Trade Fixtures and
shall repair any damage caused by such removal. Other than the Trade Fixtures,
Tenant shall not  make or allow to be made any alterations or physical additions
in or to the Leased Premises (“Tenant Alterations”) without first obtaining the
written consent of Landlord, which shall not be unreasonably withheld. Consent
may be conditioned upon review and approval of plans and specifications and
monitoring of construction by Landlord. Landlord’s review of Tenant’s plans and
specifications and monitoring of construction shall be solely for Landlord’s
benefit and shall impose no duty or obligation on Landlord to confirm that the
plans and specifications and/or construction comply with any Legal Requirements.
Any Tenant Alterations shall be made or performed at Tenant’s sole cost and
expense in compliance with all Legal Requirements by licensed and insured
contractors reasonably acceptable to Landlord and in a good, workmanlike and
lien free manner. All Tenant Alterations are the property of Landlord and must
be surrendered to Landlord upon the termination of this Lease without credit to
Tenant; provided, however, Landlord, at its option, may require Tenant, by
written notice to Tenant at the time of Landlord’s written consent of the Tenant
Alterations, to remove any Tenant Alterations prior to vacating the Leased
Premises and restore the Leased Premises to the condition existing on the
Effective Date, and all costs of removal and restoration shall be borne by
Tenant. This provision does not apply to moveable equipment, furniture or Trade
Fixtures owned by Tenant, which may be removed by Tenant at the end of the Term.
Upon completion of any Tenant Alterations, Tenant shall provide Landlord with
proof of payment for all labor and materials (including lien waivers).




6.03 

Liens. Landlord and Tenant hereby agree and acknowledge that no interest of
Landlord in the Leased Premises shall be subject to any lien for improvements
made by Tenant in or for the Leased Premises, and Landlord shall not be liable
for any improvements made by Tenant. Landlord may file in the Public Records of
Broward County, Florida a notice reflecting the terms of this Section 6.03 and
otherwise in conformance with the requirements of Sec. 713.10(b), Florida
Statutes (2013), as amended from time to time.




ARTICLE 7
CASUALTY AND INSURANCE




7.01 

Repair. If the Building is substantially destroyed by fire, flood, tornado or
other element, or by any other casualty which makes the Building completely
unusable and such damage or destruction does not occur within the last
twenty-four (24) months of the original Term or of any extended or renewed term
of this Lease, this Lease shall continue in full force and effect and Landlord
shall, as promptly as possible, restore, repair or rebuild the Leased Premises
to substantially the same condition as it existed before the damage or
destruction and the Rent shall be abated during the period of rebuilding and/or
repairs. Should the Leased Premises be damaged or destroyed by any of the
foregoing described casualties within the last twenty-four (24) months of the
original term or within the last twenty-four (24) months of any








13




--------------------------------------------------------------------------------

 




extended or renewed term of this Lease, then to the extent that the Leased
Premises are untenantable or unsuitable for continued use in the normal conduct
of Tenant's business, Tenant shall have the right, exercisable by written notice
to Landlord given within thirty (30) days after the date of such damage or
destruction, to terminate this Lease effective upon the date of such damage or
destruction.




7.02

Tenant’s Insurance.




(a) 

At all times commencing on and after the earlier of the Commencement Date and
the date Tenant or its agents, employees or contractors enters the Leased
Premises for any purpose, Tenant shall carry and maintain, at its sole cost and
expense:




(i) 

Commercial General Liability Insurance applicable to the Leased Premises, its
appurtenances and Tenant’s actions within the Building providing, on an
occurrence basis, a minimum combined single limit of not less than Two Million
Dollars ($2,000,000.00), with Landlord named as an additional insured as their
interest may appear;




(ii) 

All Risks of Physical Loss Insurance written at full replacement cost value and
with a replacement cost endorsement covering all of Tenant’s personal property
and Tenant Alterations in the Leased Premises (Landlord shall have no right in
or claim to the proceeds of such policy of insurance maintained by Tenant); and




(iii) 

Workers’ Compensation Insurance as required by the state in which the Leased
Premises is located and in amounts as may be required by applicable statute, and
Employers’ Liability Coverage of One Million Dollars ($1,000,000.00) per
occurrence.




(b) 

Before any repairs, alterations, additions, improvements, or construction are
undertaken by or on behalf of Tenant, Tenant shall carry and maintain, at its
expense, or Tenant shall require any contractor performing work on the Leased
Premises to carry and maintain, at no expense to Landlord, in addition to
Workers’ Compensation Insurance, All Risk Builder’s Risk Insurance in the amount
of the full replacement cost of any alterations, additions or improvements and
Commercial General Liability Insurance (including, without limitation,
Contractor’s Liability coverage, Contractual Liability coverage, Completed
Operations coverage, and Automobile Liability coverage ) written on an
occurrence basis with a minimum combined single limit of Two Million Dollars
($2,000,000.00), and adding “the named Landlord hereunder (or any successor
thereto), and its respective members, principals, beneficiaries, partners,
officers, directors, employees, agents and any mortgagee(s)”, and other
designees of Landlord as the interest of such designees appear, as additional
insureds (collectively referred to as the “Additional Insureds”).




(c) 

Any company writing any insurance which Tenant is required to maintain or cause
to be maintained pursuant to the terms of this Lease (all such insurance as well
as any other insurance pertaining to the Leased Premises or the operation of
Tenant’s








14




--------------------------------------------------------------------------------

 




business therein being referred to as “Tenant’s Insurance”), as well as the form
of such insurance, are at all times subject to Landlord’s reasonable approval.
All policies evidencing Tenant’s Insurance (except for Workers’ Compensation
Insurance and All Risks of Physical Loss Insurance) must specify Landlord as
named insured as their interests may appear. Provided that the coverage afforded
Landlord and any designees of Landlord is not reduced or otherwise adversely
affected, all of Tenant’s Insurance may be carried under a blanket policy
covering the Leased Premises and any other of Tenant’s locations. Tenant shall
be solely responsible for payment of premiums for all of Tenant’s Insurance.
Tenant shall deliver to Landlord, upon execution of this Lease, and upon
renewals not more than ten (10) days subsequent to the expiration of any such
insurance coverage, certificates evidencing all policies procured by Tenant in
compliance with its obligations under this Lease; however, Tenant represents and
warrants that there shall be no gap in coverage following any such expiration.
The limits of Tenant’s Insurance do not in any manner limit Tenant’s liability
under this Lease.




(d) 

If Tenant fails to obtain the insurance coverage required by this Lease,
Landlord may, at its option, obtain such insurance for Tenant, and Tenant shall
pay, as Additional Rent, the cost of all premiums thereon and all of Landlord’s
costs associated therewith.




7.03 

Hold Harmless. In addition to any other indemnities to Landlord specifically
provided in this Lease, Tenant shall indemnify and save harmless Landlord
against and from all liabilities, liens, suits, obligations, fines, damages,
penalties, claims, costs, charges and expenses, including reasonable attorneys'
fees (including, without limitation, attorney’s fees and costs arising from
trials and appellate actions; collectively, the “Claims”) imposed upon or
incurred by or asserted against Landlord by reason of the use and/or occupancy
of the Leased Premises or any part thereof, or any surrounding areas, by Tenant
or Tenant's agents, contractors, servants, employees, licensees or invitees
during the Term of this Lease. This indemnification shall specifically extend to
but shall not be limited to loss or damage arising out of environmental hazards
or contamination which are Tenant's responsibility under Section 3.06 of this
Lease. The provisions of this Section 7.03 and the provisions of all other
indemnity provisions elsewhere contained in this Lease shall survive the
expiration or earlier termination of this Lease.




7.04 

Waiver of Claims, Subrogation. Anything in this lease to the contrary
notwithstanding, Landlord and Tenant hereby waive and release each other of and
from any and all right of recovery, claim, action or cause of action, against
each other, their agents, officers, employees or any party claiming by, through
or under Landlord or Tenant, for any loss or damage that may occur to the Leased
Premises, improvements to the Real Property, Building, Leased Premises or
personal property within the Building, by reason of fire, explosion, or any
other occurrence, regardless of cause or origin, INCLUDING NEGLIGENCE OF
LANDLORD OR TENANT AND THEIR AGENTS, OFFICERS AND EMPLOYEES which loss or damage
is (or would have been, had the insurance required by this Lease been
maintained) covered by insurance. Each party covenants that no insurer shall
hold any right of subrogation against such other party, and each party shall
obtain any special endorsements required by its insurer to evidence compliance
with the aforementioned waiver.








15




--------------------------------------------------------------------------------

 




ARTICLE 8
CONDEMNATION




8.01 

Substantial Taking. If all or a substantial portion of the Leased Premises or a
substantial portion of the Building or Real Property (even though the Leased
Premises are not taken) is taken for any public or quasi-public use under any
governmental law, ordinance or regulation, or by right of eminent domain or by
purchase in lieu thereof, and the taking would prevent or materially interfere
with the use of the Leased Premises or the Building for the purpose for which it
is then being used, then either Landlord or Tenant may, but is not required to,
terminate this Lease by providing written notice to the other within thirty (30)
days after such taking, and in such case, Base Rent and Additional Rent shall be
abated for the unexpired portion of this Lease effective on the date title or
physical possession is taken by the condemning authority, whichever occurs
first.




8.02 

Partial Taking. If less than a substantial portion of the Leased Premises or
less than a substantial portion of the Building or Real Property is taken for
any public or quasi-public use under any governmental law, ordinance or
regulation, or by right of eminent domain or by purchase in lieu thereof, and
such taking would not prevent or materially interfere with the use of the Leased
Premises or the Building or Real Property for the purpose for which it was then
being used, or if all or a substantial portion of the Leased Premises or all or
a substantial portion of the Building or Real Property is taken as set forth in
Section 8.01 above and this Lease is not terminated as provided in Section 8.01
above, Landlord shall, at Landlord’s sole risk and expense, restore and
reconstruct the Building, the Real Property, Leased Premises and Tenant
Improvements to the extent necessary to make it reasonably tenantable, provided,
if the damages received by Landlord are insufficient to cover the costs of
restoration, Landlord or Tenant may terminate this Lease. In the event that
Landlord or Tenant does not terminate this Lease as provided in the forgoing
sentence and Landlord fails to complete the necessary repairs or rebuilding
within one hundred eighty (180) days from the date of the taking, Tenant may, at
its option, terminate this Lease by delivering written notice of termination to
Landlord and all further rights and obligations of the parties under this Lease
(including, without limitation, all obligations to pay Rent for the unexpired
portion of the Term) shall terminate effective as of the date of the written
notification. Landlord shall have no obligation to restore any Tenant
Alterations. The Base Rent and Additional Rent payable under this Lease during
the period for which the Leased Premises, or portions thereof, are untenantable
will be adjusted to such an extent as is fair and reasonable under the
circumstances.




8.03 

Separate Award. In the event of any taking as set forth above, Tenant may seek a
separate award for any loss of improvements paid for by Tenant, its personal
property, its moving expenses, and its business damage (so long as no such claim
diminishes Landlord’s claim or award), but all other claims of any nature shall
belong to Landlord. In the event Tenant does not receive such a separate award,
Landlord shall be entitled to receive any and all sums awarded for the taking.




8.04 

Lender Requirements. Notwithstanding anything herein to the contrary, if the
holder of any indebtedness secured by a mortgage or deed of trust covering the
Building








16




--------------------------------------------------------------------------------

 




requires that the condemnation proceeds be applied to such indebtedness, then
Landlord or Tenant shall have the right to terminate this Lease by delivering
written notice of termination to the other within sixty (60) days after such
requirement is imposed; provided that if during such sixty (60) day period
Landlord provides Tenant written notice that it elects to rebuild the Building
at Landlord’s expense, then Tenant shall not have the right to terminate this
Lease.




ARTICLE 9
ASSIGNMENT OR SUBLEASE




9.01 

Landlord Assignment. Landlord is entitled to sell, transfer or assign, in whole
or in part, its rights and obligations under this Lease and in the Leased
Premises, provided any assignee or purchaser agrees to assume all Landlord’s
obligations and duties hereunder from and after the date of such assignment. Any
such sale, transfer or assignment shall, upon assumption by the transferee of
Landlord’s obligations hereunder, release Landlord from all liabilities under
this Lease arising after the date of such sale, assignment or transfer, and
Tenant agrees to look solely to the successor in interest of Landlord for the
performance of such obligation. However, if Landlord fails to transfer Tenant’s
security deposit (if any) to said transferee, Landlord shall remain liable to
Tenant to the extent of such security deposit (if any) and Tenant shall not be
required to recognize or attorn to said transferee until the security deposit
(if any) is delivered to said transferee or returned to Tenant.




9.02 

Tenant Assignment. Tenant shall not assign, in whole or in part, this Lease, or
allow it to be assigned, in whole or in part, by operation of law or otherwise
(including without limitation, if Tenant’s voting securities are not traded on
any national securities exchange, by transfer of more than a fifty percent (50%)
interest in Tenant in a single transaction or in a series of transactions, which
transfer will be deemed an assignment) or mortgage or pledge the same or sublet
the Leased Premises, in whole or in part, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld.




9.03 

Conditions of Assignment. If Tenant desires to assign or sublet all or any part
of the Leased Premises it must so notify Landlord at least twenty (20) days in
advance of the date on which Tenant desires to make such assignment or sublease,
and provide Landlord with a copy of the proposed assignment or sublease and such
information as Landlord might request concerning the proposed subtenant or
assignee to allow Landlord to make informed judgments as to the financial
condition, reputation, operations and general desirability of the proposed
subtenant or assignee. Within ten (10) business days after Landlord’s receipt of
Tenant’s proposed assignment or sublease and all required information concerning
the proposed subtenant or assignee, Landlord is entitled to exercise any of the
following options: (1) consent to the proposed assignment or sublease, pursuant
to a consent agreement executed by Tenant and the proposed assignee or subtenant
containing such terms as Landlord may require on a form approved by Landlord in
its reasonable discretion, or (2) refuse if, in its reasonable discretion and
judgment, the proposed assignment or sublease is unacceptable to Landlord. Any
sublease  or assignment to the extent permitted hereunder, shall not relieve the
Tenant of its liability under the provisions of this Lease.








17




--------------------------------------------------------------------------------

 




Notwithstanding the preceding provisions of Sections 9.02 and 9.03 above, Tenant
may assign or sublet the Leased Premises, or any part thereof, to any entity
controlling Tenant, controlled by Tenant, without the prior written consent of
Landlord; provided, however, that Tenant shall immediately provide Landlord with
written notice of any such assignment or sublease.




9.04 

Subordination. Upon written request of the holder or any mortgage or deed of
trust lien or assignment of leases and rents now or hereinafter relating to the
Leased Premises, Tenant shall subordinate its rights under this Lease to any
recorded mortgage, deed of trust lien or assignment of leases and rents
presently existing or hereafter created upon the Building or the Real Property
(provided, however, that any such mortgagee may, at any time, subordinate such
mortgage, deed of trust or other lien or assignment of leases and rents to this
Lease) and to any renewals thereof. Tenant shall execute, acknowledge and
deliver an  instrument substantially in the form of Exhibit “D” attached hereto
or in other reasonable form customarily used by such encumbrance holder to
effect such subordination; provided, however, as a condition of all such
subordinations, the holder of such lien shall be first required to agree with
Tenant that, notwithstanding the foreclosure or other exercise of rights under
any such first or other mortgage, Tenant's possession and occupancy of the
Leased Premises and the Building and Real Property and its leasehold estate
shall not be disturbed or interfered with and provided such instrument does not
impose obligations upon Tenant that exceed Tenant’s obligations as defined under
this Lease and provided that such instrument does not limit or reduce
obligations imposed on the Landlord. If the interests of Landlord under this
Lease are transferred by reason of foreclosure or other proceedings for
enforcement of any first mortgage or deed of trust lien or assignment of leases
and rents on the Leased Premises, Tenant agrees to be bound to the transferee
(sometimes called the “Purchaser”), if requested by the Purchaser, under the
terms, covenants and conditions of this Lease for the balance of the term
remaining, including any extensions or renewals, with the same force and effect
as if the Purchaser were Landlord under this Lease, and, if requested by the
Purchaser, Tenant agrees to attorn to the Purchaser, including the first
mortgagee under any such mortgage if it be the Purchaser, as its landlord;
provided, however, if the interest of Landlord under this Lease is transferred
by reason of foreclosure or other proceedings for enforcement of any first
mortgage or deed of trust lien or assignment of leases and rents on the Leased
Premises, this Lease shall be recognized by the transferee or purchaser at
foreclosure or under power of sale, and the Lease and the rights of Tenant shall
remain in full force and effect during the Term of this Lease, so long as Tenant
shall continue to perform all of the covenants and conditions of this Lease.




9.05 

Estoppel Certificates. Tenant agrees to furnish, from time to time, within
fifteen (15) days after receipt of a request, a statement certifying the
following if accurate: Tenant has accepted and is in possession of the Leased
Premises; the Leased Premises are acceptable; the Lease is in full force and
effect; the Lease is unmodified; Tenant claims no present charge, lien, or claim
of offset against Base Rent; the Base Rent is paid for the current month, but is
not prepaid for more than one month and will not be prepaid for more than one
month in advance; there is no existing default by reason of some act or omission
by Landlord, or if there are any, stating those claimed by the Tenant; and such
other matters as may be reasonably required by Landlord, Landlord’s mortgagee or
any potential purchaser. The








18




--------------------------------------------------------------------------------

 




certificate from Tenant shall specify in detail any facts that are required to
explain any inaccuracy as to such matters.




ARTICLE 10
DEFAULT AND REMEDIES




10.01 

Default by Tenant. The following events constitute an “Event of  Default” by
Tenant under this Lease:




(a) 

Tenant fails to pay when due any installment of Base Rent, Tenant’s Insurance or
Additional Rent within ten (10) days of the date when due;




(b) 

Tenant fails to comply with any term, provision or covenant of this Lease, other
than the payment of Base Rent or Additional Rent or any event specifically
described in this Section 10.01, and such failure continues in excess of thirty
(30) days after written notice from Landlord, unless such failure is of such a
nature that it cannot reasonably be cured within such 30-day period, in which
case it shall not be an Event of Default so long as Tenant shall commence the
curing of the default within such 30-day period and shall thereafter diligently
prosecute the curing of the default;




(c) 

Tenant files, causes to be filed or has filed against it a petition in
bankruptcy or is adjudged bankrupt or insolvent under any applicable federal or
state bankruptcy or insolvency law, unless such proceeding shall not have been
dismissed within sixty (60) days after the commencement thereof, or admits that
it cannot meet its financial obligations as they become due; or a receiver or
trustee is appointed for all or substantially all of the assets of Tenant; or
Tenant makes a transfer in fraud of creditors or makes an assignment for the
benefit of creditors; or




(d) 

Without limiting the effect of, or Tenant’s obligations under Section 6.03, it
shall be an Event of Default if Tenant does or permits to be done any act which
results in a lien (of any nature) being filed against the Leased Premises, the
Building or the Real Property and such lien is not promptly removed upon Tenant
receiving written notice from Landlord.




10.02 

Remedies for Tenant’s Default. Upon the occurrence of any Event of Default,
Landlord is entitled to pursue any one or more of the remedies set forth herein
without any notice or demand.




(a) 

Without declaring the Lease terminated, Landlord may enter upon and take
possession of the Leased Premises, by picking or changing locks if necessary,
and lock out, expel or remove Tenant and any other person who may be occupying
all or any part of the Leased Premises without being liable for any claim for
damages, and relet the Leased Premises on behalf of Tenant and receive the rent
directly by reason of the reletting. Tenant agrees to pay Landlord on demand any
deficiency that may arise by reason of any reletting of the Leased Premises;
further, Tenant agrees to reimburse Landlord for any reasonable expenditures
made by it in order to recover and relet the Leased Premises, including, but not
limited to, leasing commissions, lease incentives,











19




--------------------------------------------------------------------------------

 




remodeling and repair costs and reasonable attorney’s fees. Landlord shall use
commercially reasonable efforts to relet the Leased Premises.




(b) 

Landlord may terminate this Lease, remove Tenant’s or any other occupant’s
property, in which event Tenant shall immediately surrender the Leased Premises
to Landlord, and if Tenant fails to surrender the Leased Premises, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearage in rent, enter upon and take possession of the Leased Premises, by
picking or changing locks if necessary, and lock out, expel or remove Tenant and
any other person who may be occupying all or any part of the Leased Premises
without being liable for any claim for damages. Tenant agrees to pay on demand
the amount of all loss and damage which Landlord may suffer by reason of the
failure of Tenant to maintain and or repair the Leased Premises as required
hereunder, and any expenditures made by Landlord in order to recover and relet
the Leased Premises, including, but not limited to, leasing commissions,
reasonable lease incentives, remodeling and repair costs and reasonable
attorneys fees. If Landlord elects to terminate this Lease, in addition to the
foregoing, Landlord shall be entitled to recover as damages a sum of money equal
to the total of (i) the unpaid Rent and any other sums accrued hereunder at the
date of termination (including interest at the past due rate if in arrears),
(ii.) any costs incurred by the Landlord in connection with the Tenant
Improvements and (iii) any other sum of money or damages owed by Tenant to
Landlord as of the date of termination of the Lease. Notwithstanding anything
contained in this Lease to the contrary, this Lease may be terminated by
Landlord only by delivering written notice of such termination to Tenant, and no
other act or omission of Landlord constitutes a termination of this Lease.




(c) 

If Landlord exercises its remedy to lock out Tenant in accordance with any
provision of this Lease, Landlord shall take commercially reasonable steps to
protect the property of Tenant within the Leased Premises, but Tenant agrees
that no notice is required to be posted by Landlord on any door to the Leased
Premises (or elsewhere) disclosing the reason for such action or any other
information.




(d) 

All of Landlord’s rights and remedies set forth herein are cumulative and
pursuit of any remedy specified in this Lease will not constitute an election to
pursue that remedy only, nor preclude Landlord from pursuing any other remedy
available at law or in equity, nor constitute a forfeiture or waiver of any rent
or other amount due to Landlord as described herein.




10.03 

Landlord’s Default. Landlord shall not be in default of this Lease unless
Landlord fails to perform any of its obligations hereunder within thirty (30)
days after receipt of written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of thirty (30) days, then after such period of time as is
reasonably necessary). In such event Tenant shall have the right to pay, perform
or discharge any such obligation of Landlord hereunder, and Landlord shall,
within thirty (30) days from Tenant's demand, reimburse Tenant in the full
amount expended by Tenant in curing such default. If Landlord fails to reimburse
Tenant within such time, Tenant shall not have the right to offset against Base
Rent, except that if, as a consequence of Landlord’s default, Tenant shall
recover a final money judgment against Landlord, and Landlord fails to satisfy
such








20




--------------------------------------------------------------------------------

 




judgment within thirty (30) days, Tenant shall have the right to satisfy such
judgment by offsetting the amount due against all amounts due hereunder until
such judgment is fully satisfied. All obligations of Landlord hereunder shall be
construed as covenants, not conditions and, except as may be otherwise expressly
provided in this Lease, Tenant may not terminate this Lease for breach of
Landlord’s obligations. Any liability of Landlord under this Lease shall be
limited solely to its interest in the Real Property and the Building and in no
event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord, its affiliates, equity owners, partners, members, joint ventures or
any officer, director or employee of the foregoing.




ARTICLE 11
RENEWAL OPTION




11.01

Renewal Option.  While this Lease is in full force and effect, provided  that
Tenant is not in default of any of the terms, covenants and conditions hereof
beyond applicable cure periods, Tenant shall have the option to extend the Term
of this Lease for one (1) consecutive additional term(s) of five (5) years upon
not less than 120-days prior written notice to the Landlord. Such extension or
renewal of the Term shall be on the same terms, covenants and conditions as
provided for in the then-current Term provided however that Base Rent for the
first year of the renewal term shall be calculated based on ninety-five (95%)
percent of Fair Market Rent as hereinafter defined. “Fair Market Rent” shall
mean the amount of Base Rent a new tenant with comparable net worth and
creditworthiness as Tenant has paid for comparable space in a similar building
within the same general area of Pompano Beach, Florida, as the Property within
the prior six (6) month period.




After receipt by Landlord of Tenant’s renewal notice, Landlord and Tenant will
have a period of twenty (20) days within which to agree on the Fair Market Rent.
If Landlord and Tenant agree on the Fair Market Rent, then they shall
immediately execute an amendment to the Lease stating the agreed upon amount
equal to the Fair Market Rent. If Landlord and Tenant are unable to agree for
any reason on the fair Market Rent within said twenty (20) day period, then the
parties agree that the current Fair Market Rent will be based upon an amount as
determined by a board of three (3) licensed real estate brokers. Landlord and
Tenant shall each appoint one (1) broker within seven (7) days after expiration
of the twenty (20) day period, or sooner if mutually agreed upon, satisfying the
requirements set forth below. The two (2) brokers so appointed shall elect a
third (3rd) broker within seven (7) days after they both have been appointed.
Each broker shall be licensed in the State of Florida as a real estate broker,
specializing in the field of commercial leasing and having no less than five (5)
years experience in such field, and recognized as ethical and reputable within
his or her field. Each broker, within seven (7) days after the third broker is
selected, shall submit his or her determination of the Fair Market Rent. The
current Fair Market Rent for purposes of this Lease shall be the mean of the two
closest rental rate determinations. In arriving at their individual
determinations of Fair Market Rent, each broker shall consider the standard set
forth in this Section 11.01 and shall also analyze all the components of the
Lease, and apply to them the current market factors.




Base Rent for the renewal term shall increase each year of the applicable
renewal term by 3% over the previous years’ Base Rent. The renewal option
contained herein shall








21




--------------------------------------------------------------------------------

 




automatically terminate upon the earlier to occur of (1) the expiration of the
then applicable Term if a Renewal Notice has not been given, or (2) the early
termination of this Lease as a result of Tenant's Default or (2) the early
termination of Tenant’s right to possession of the Leased Premises as a result
of Tenant's Default.







ARTICLE 12
MISCELLANEOUS




12.01 

Waiver. Failure of Landlord or Tenant to declare any default of Tenant
immediately upon its occurrence or delay in taking any action (including
enforcement of remedies) in connection with an Event of Default, does not
constitute and shall not be deemed a waiver of the default.




12.02 

Act of God or Force Majeure. An “act of God” or “force majeure” is defined for
purposes of this Lease as strikes, lockouts, sitdowns, material or labor
restrictions by any governmental authority, unusual transportation delays,
riots, floods, washouts, explosions, earthquakes, fire, storms, weather
(including wet grounds or inclement weather which prevents construction), acts
of the public enemy, wars, insurrections and any other cause not reasonably
within the control of the parties hereto and which by the exercise of due
diligence the responsible Party is unable, wholly or in part, to prevent or
overcome. The parties hereto are not required to perform any covenant or
obligation in this Lease, or be liable in damages to the other, so long as the
performance or non-performance of the covenant or obligation is delayed, caused
or prevented by an act of God or force majeure. Force majeure shall not relieve
either party hereto of the obligation to pay monies as provided in this Lease.
However, delays in such payments being received by the receiving party shall be
of no effect provided the cause of such delay is shown to be force majeure.




12.03 

Successors. This Lease applies to, is binding upon and inures to the benefit of
Landlord and Tenant and their respective successors and assigns.




12.04 

Notice. All rent and other payments required to be made by Tenant shall be paid
to Landlord at the address set forth in Section 1.06 or at such other address as
Landlord may specify from time to time by written notice. All payments required
to be made by Landlord to Tenant are payable to Tenant at the address set forth
in Section 1.06 or at any other address as Tenant may specify from time to time
by written notice. For purposes hereof, any notice or document required or
permitted to be delivered by the terms of this Lease (other than delivery of
rental payments) will be deemed to be delivered upon the earlier of actual
receipt or (whether or not actually received) the next business day after being
deposited with a nationally recognized overnight courier service, or the third
(3rd) business day after being deposited in the United States Mail, postage
prepaid, certified mail, return receipt requested, addressed to the parties at
the respective addresses set forth in Section 1.06. Any notice delivered via
facsimile transmission or via e-mail will not satisfy a requirement to give
notice under the terms of this Lease. Any notice may be given by legal counsel
for a party.








22




--------------------------------------------------------------------------------

 




12.05 

Representations, Warranties and Covenants of Tenant. Tenant represents, warrants
and covenants that it is now in a solvent condition; that no bankruptcy or
insolvency proceedings are pending or contemplated by or against Tenant; that
all reports, statements and other data furnished by Tenant to Landlord in
connection with this Lease are true and correct in all material respects; that
the execution and delivery of this Lease by Tenant does not contravene, result
in a breach of, or constitute a default under any contract or agreement to which
Tenant is a party or by which Tenant may be bound and does not violate or
contravene any law, order, decree, rule or regulation to which Tenant is
subject; and that there are no judicial or administrative actions, suits, or
proceedings pending or to Tenant's knowledge threatened against or affecting
Tenant. Each of the persons executing this lease on behalf of Tenant represents
and warrants that Tenant is duly organized and existing, is qualified to do
business in the state in which the Leased Premises are located, has full right
and authority to enter into this Lease, that the persons signing on behalf of
Tenant are authorized to do so by appropriate company action and that the terms,
conditions and covenants in this Lease are enforceable against Tenant. Tenant,
upon Landlord’s request, will deliver evidence satisfactory to Landlord that the
execution and delivery of this Lease has been duly authorized and properly
executed.




12.06 

Severability. If any clause or provision of this Lease is illegal, invalid or
unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable.




12.07 

Survival. All obligations of Tenant or Landlord hereunder not fully performed as
of the expiration or earlier termination of the Term shall survive the
expiration or earlier termination of the Term, including, without limitation,
all payment obligations and all obligations concerning the condition of the
Leased Premises.




12.08 

No Recordation. This Lease may not be recorded by either Landlord or Tenant.
Upon the request of either Landlord or Tenant, the parties will execute a
memorandum of lease setting forth the Commencement Date, the Rent Commencement
Date and Termination Date of the Term, any extension rights and a description of
the Leased Premises and the Real Property, the cost of such recording to be the
responsibility of the party requesting the memorandum of lease.




12.09 

Counterparts. This Lease may be executed in two or more counterparts, and it is
not necessary that any one of the counterparts be executed by all of the parties
hereto. Each fully or partially executed counterpart constitutes an original,
but all such counterparts taken together constitute but one and the same
instrument.




12.10 

Governing Law. This Lease shall be construed under and in accordance with the
laws of the state in which the Leased Premises is located, excluding any
principles related to conflicts of laws.








23




--------------------------------------------------------------------------------

 




12.11 

Broker. Landlord and Tenant represent and warrant that no broker has been
involved in the negotiation of this Lease or is entitled to any commission in
connection herewith, with the exception of Steve Davis of SVN Commercial Realty
(the “Landlords Broker”) and Jan Stolow of Levy Realty Advisors, Inc., (the
“Tenant’s Broker), both of whom shall be compensated by Landlord pursuant to the
terms of a separate written agreement. Landlord and Tenant agree to indemnify
and hold each other harmless from and against any liabilities or claims
(including, without limitation, attorney’s fees and costs of defending against
and investigating such claims) arising with respect to any broker or similar
parties whose claim arises by, through or on behalf of the other party.




12.12 

No Publication. Landlord and Tenant agree that neither shall publicize or
advertise the execution of this Lease and the related transaction.




12.13 

Time of Essence. With respect to all required acts of Landlord and Tenant, time
is of the essence of this Lease. Notwithstanding the foregoing, if the last day
of any time period stated herein shall fall on a Saturday, Sunday or legal
holiday, then the duration of such time period shall be extended so that it
shall end on the next succeeding day which is not a Saturday, Sunday or legal
holiday.




12.14 

Exhibits. All exhibits, attachments, riders and addenda, if any, referred to in
this Lease are incorporated herein and made a part hereof for all intents and
purposes.




12.15 

Entire Agreement. It is expressly agreed by Tenant, as a material consideration
for the execution of this Lease, that this Lease, with the specific references
to written extrinsic documents, is the entire agreement of the parties; that
there are, and were, no verbal representations, warranties, understandings,
stipulations, agreements or promises pertaining to this Lease or to the
expressly mentioned written extrinsic documents not incorporated in writing in
this Lease.




12.16 

Amendment. The final executed version of this Lease may not be altered, waived,
amended or extended except by an instrument in writing signed by Landlord and
Tenant.




12.17 

Waiver of Jury Trial. LANDLORD AND TENANT HEREBY AGREE NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT NOW OR HEREAFTER EXISTS WITH REGARD TO
THIS LEASE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LANDLORD AND TENANT, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LANDLORD OR TENANT IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.




12.18 

Construction. The normal rule of construction to the effect that any ambiguities
are to be resolved against a drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.











24




--------------------------------------------------------------------------------

 




12.19 

Submission. Submission of this Lease to either party shall have no binding force
or effect, shall not constitute an option for leasing of the Leased Premises and
shall not confer any right or impose any obligations upon either party until
execution of this Lease by both parties.




12.20 

Captions. The captions inserted in this Lease are for convenience only and in no
way define, limit or otherwise describe the scope or intent of this Lease, or
any provision hereof, and shall in no way effect the interpretation of this
Lease.




12.21 

Prevailing Party. In the event either Party hereto initiates litigation to
enforce the terms and provisions of this Lease, the non-prevailing party in such
action shall reimburse the prevailing party for reasonable attorneys fees,
filing fees and court costs.




12.22 

Effective Date. The Effective Date of this Lease is the date on which the last
Party executes this Lease as shown on the signature page below.




12.23 

Not a Security Arrangement. The parties hereto agree and acknowledge that this
Lease is not intended as a security arrangement or financing secured by real
property, but shall be construed for all purposes as a true lease.




12.24 

Right of First Refusal. The Parties hereby acknowledge that the Leased Premises
consists of a portion of a larger building. In the event the Landlord elects to
Lease the adjacent space the Landlord shall first offer said space to the Tenant
upon terms and conditions acceptable to Landlord in Landlord’s sole discretion.
Tenant shall have a period of seventy-two

(72) hours from the day that Landlord offers said adjacent space to Tenant
within which to elect to rent said space in accordance with Landlord’s terms.
Should Tenant not accept Landlord’s terms within said seventy-two (72) hour
period, Landlord shall have no further obligation to the Tenant with respect to
the adjacent space.




THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK








25




--------------------------------------------------------------------------------

 




SIGNATURES/DATE OF EXECUTION







SIGNED this ________day of _____________2019 by Tenant.







 

 

Tenant:

 

 

 

 

 

BASANITE INDUSTRIES, LLC

 

 

a Delaware limited liability company

WITNESSES:

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David L. Anderson

Print Name:

 

 

Printed Name:

David L. Anderson 

  

 

Title:

Chief Executive Officer 

 

 

 

 

 

 

Tenant Federal Employer ID #:

 

 

 

 

 

 

 







SIGNED this ________day of _____________2019 by Landlord.







 

 

Landlord:

 

 

 

WITNESSES:

 

CAMTON, LLC

 

 

a Florida limited liability company

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

By:

/s/ David W. Sexton

 

 

 

David W. Sexton, Jr., Manager

Print Name:

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

















26




--------------------------------------------------------------------------------

 




EXHIBIT A




LEASED PREMISES







(follows this page)




















27




--------------------------------------------------------------------------------

 




EXHIBIT B




REAL PROPERTY










[basa_ex10z1002.gif] [basa_ex10z1002.gif]














28




--------------------------------------------------------------------------------

 




EXHIBIT C




TENANT IMPROVEMENTS







·

OFFICE AREA:

a.

Deliver entire premises in broom swept, clean condition with all doors,
electric, exit & emergency lights, air conditioning unit (s) and plumbing in
good working order and up to code as set forth by the City of Pompano Beach.

b.

Prime, prep and paint office area using building standard paint. Colors to be
chosen by Tenant.

c.

Replace any damaged ceiling tiles with new ceiling tiles.




·

WAREHOUSE AREA:

a.

Deliver entire premises in broom swept, clean condition with all plumbing,
electric, exit & emergency lights and doors in good working order and up to code
as set forth by the City of Pompano Beach.

b.

Prime, prep and paint demising walls using building standard paint. Colors to be
chosen by Tenant.











29




--------------------------------------------------------------------------------

 




EXHIBIT D




SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT




THIS AGREEMENT, made and entered into as of the ______ day of ________, 200_, by
and between___________________________,  a ________________, whose address is
____________________________ (hereinafter referred to as the “Lender”),
______________________, a_______________, whose address is
_______________________ (hereinafter referred to as the “Tenant”), and
____________________, a _____________, whose address is
__________________________ (hereinafter referred to as the “Landlord”);




W I T N E S S E T H:




WHEREAS, Lender is the holder of a mortgage loan (hereinafter referred to as the
“Loan”) to Landlord, which Loan is secured by, inter alia, a [[ Commercial
Mortgage/Deed of Trust ]] and Security Agreement executed by Landlord to and in
favor of Lender (hereinafter referred to as the “Mortgage”), encumbering the
Landlord’s property located at ________________, in _______________
County, (hereinafter referred to as the “Mortgaged Premises”); and




WHEREAS, Landlord has leased all or some portion of the Mortgaged Premises
(hereinafter referred to as the “Premises”) to Tenant by Lease dated
_______________, 20__, as amended by ________________ dated ________, 20__
(hereinafter collectively referred to as the “Lease”); and




WHEREAS, Lender, in connection with the Loan, requires that the Lease and all of
the rights of Tenant thereunder be subordinated to the Mortgage and all of the
rights of Lender thereunder; and




WHEREAS, Tenant desires to receive certain assurances that its possession of the
Premises will not be disturbed in such event, and Lender is willing to grant
certain assurances upon the terms and conditions hereinafter set forth;




NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
herein contained and intending to be legally bound, hereby agree as follows:




1. 

The Lease and all of the rights of Tenant thereunder shall be and are hereby
declared to be and at all times hereafter shall be and remain subject and
subordinate in all respects to the Mortgage and all of the rights of Lender
thereunder. Notwithstanding such  subordination, Lender hereby agrees that the
Lease shall not terminate in the event of a foreclosure of the Mortgage. Tenant
agrees to attorn to and to recognize Lender (as mortgagee in possession or
otherwise), or the purchaser at such foreclosure sale, as Tenant’s landlord for
the balance of the term of the Lease, in accordance with the terms and
provisions thereof, but subject, nevertheless,








30




--------------------------------------------------------------------------------

 




to the provisions of this Agreement, which Agreement shall be controlling in the
event of any conflict.




2. 

Lender hereby agrees with Tenant that, so long as Tenant and/or its permitted
successors and assigns comply with all of the terms, provisions, agreements,
covenants and obligations set forth in the Lease, Tenant’s possession of the
Premises under the Lease shall not be disturbed or interfered with by Lender.




3. Tenant hereby agrees that Lender, or any purchaser at a foreclosure sale,
shall not be (a) liable for any act or omission of Landlord arising before
acquisition of the interest, (b) bound by any rent or additional rent which
Tenant might have paid for more than one (1) month in advance, (c) bound by any
termination, except termination rights as provided in the Lease, material
amendment or modification of the Lease which would result in an effective
reduction of the rent payable under the Lease or which would reduce the term of
the Lease made without Mortgagee’s prior written consent, or (d) subject to any
offsets or defenses that Tenant might have against Landlord arising before
acquisition of the interest in the Property, unless Tenant shall have provided
Mortgagee written notice of any such matters in (a) or (d) above thereof in
accordance with the provisions of the Lease or this Agreement.




4. 

Tenant hereby agrees that it shall send written notice to Lender at the address
set forth above, by certified mail, return receipt requested, of the occurrence
of any default by Landlord in the terms and provisions of the Lease and describe
with reasonable specificity the events constituting such default, together with
the same opportunity to cure such default as is provided to Landlord under the
Lease, or such other time to cure as Tenant and Mortgagee may agree upon,
provided that within thirty (30) days of Mortgagee’s receipt of notice of the
default, Mortgagee commences and is diligently proceeding to cure such default.
Provided that in any event, Mortgagee shall have a period of at least thirty
(30) days in which to cure a default on behalf of Landlord. However, in all
instances, said cure shall be completed within ninety (90) days from Mortgagee’s
receipt of notice of the default.




5. 

This Agreement shall supersede, as between the parties hereto, all of the terms
and provisions of the Lease which are inconsistent herewith.




6. 

This Agreement may not be modified orally or in any other manner than by an
agreement in writing signed by the parties hereto, or their respective
successors in interest. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their successors and assigns.




7.

This Agreement shall be construed in accordance with the laws of the State of
_____________.




8. 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute but one Agreement.








31




--------------------------------------------------------------------------------

 




The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.




 

LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 








32




--------------------------------------------------------------------------------

 




EXHIBIT E




EXCLUDED PARKING













(follows this page)


























33


